SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1109
CA 13-02250
PRESENT: SCUDDER, P.J., FAHEY, CARNI, LINDLEY, AND VALENTINO, JJ.


NICHOLAS D. TRBOVICH, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

JACQUELINE TRBOVICH, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO, BOUVIER PARTNERSHIP, LLP,
EAST AURORA, THE COSGROVE LAW FIRM (EDWARD C. COSGROVE OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

LAW OFFICE OF JOSEPH G. MAKOWSKI, BUFFALO (JOSEPH G. MAKOWSKI OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (James H.
Dillon, J.), entered December 4, 2013 in a divorce action. The order
granted the motion of defendant for an award of attorneys’ fees in the
amount of $56,190 subject to equitable distribution.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and defendant’s motion
for attorneys’ fees is denied.

     Same Memorandum as in Trbovich v Trbovich ([appeal No. 1] ___
AD3d ___ [Nov. 21, 2014]).




Entered:    November 21, 2014                   Frances E. Cafarell
                                                Clerk of the Court